Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claim(s) to be treated in this office action:
a.	Independent: 1, 9 and 16
b.	Pending: 1-20
Claims 2-3, 9, 16-17 and 19 have been amended.

Claim Rejections - 35 USC § 112
Claim rejection of claims 16-20 have been withdrawn pursuant to claim amendment.

Terminal Disclaimer
The terminal disclaimer filed on 9/29/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9997235 B2 and 10783954 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-20 are allowed.
Independent claims 1, 9 and 16 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure, taken individually or in combination, does not teach or suggest the claimed invention having:
“a header circuit configured to provide, during a write operation, a first voltage smaller than the first power voltage, the second power voltage, or smaller than the first power voltage and the second power voltage, for corresponding memory cells of the plurality of first memory cells via the conductive line and for corresponding memory cells of the plurality of second memory cells, wherein a circuit structure of the power circuit is different from a circuit structure of the header circuit”; for independent claim 1;
“at least one switch coupled between a supply voltage and the plurality of memory cells, and configured to be turned on in response to the control signal during a write operation, to provide a first voltage smaller than a power voltage from a power circuit, for the plurality of memory cells; and a voltage generation circuit configured to generate at least one negative voltage signal on at least one data line that is coupled to the plurality of memory cells”; for independent claim 9; and
“during a write operation of the memory cells, controlling at least one switch in a header circuit to turn on in response to the control signal, to provide a first voltage that is smaller than the power voltage, for the memory cells, wherein a circuit structure of the power circuit is different from a circuit structure of the header circuit”; for independent claim 16 respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTANA BEGUM whose telephone number is (571)431-0691.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on 571272 1869.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SULTANA BEGUM/Primary Examiner, Art Unit 2824                                                                                                                                                                                                        10/11/2021